i          i        i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00866-CV

                                              Cynthia BEGO,
                                                Appellant

                                                      v.

                                               Mikael BEGO,
                                                 Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-13065
                             Honorable Janet Littlejohn, Judge Presiding

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice

Delivered and Filed: April 1, 2009

DISMISSED FOR WANT OF PROSECUTION

           On February 27, 2009, the trial court clerk filed a notification of late record, stating that the

appellant has failed to pay or make arrangements to pay the fee for preparing the clerk’s record. We,

therefore, ordered appellant to provide written proof to this court within ten days of the date of this

order that either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s

fee; or (2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if
                                                                                    04-08-00866-CV

appellant failed to respond within the time provided, this appeal would be dismissed for want of

prosecution. See TEX . R. APP . P. 37.3(b). Appellant failed to respond. Therefore, we dismiss this

appeal for want of prosecution.



                                                      PER CURIAM




                                                -2-